Case 2:20-cv-01607-JAK-JPR Document 27 Filed 10/05/20 Page1lofi1 Page ID #:201

Michael Karagozian

17192 Murphy Ave., #17805
Irvine, CA 92623

(310) 307-6650
mkaragozian.esq@gmail.com

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CASE NUMBER
Carmen John Perri,
2:20-cv-01607-JAK-JPR
Plaintiff(s)

 

V.

Hyun Oh Cho and Soon Hee Cho, et ale MEDIATION REPORT

 

Defendant(s).

 

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation session even
if the negotiations continue. If the case later settles with the assistance of the mediator, the mediator must file
a subsequent Report.

i A mediation was held on (date): October 5, 2020

 

L] A mediation did not take place because the case settled before the session occurred.
2. The individual parties and their respective trial counsel, designated corporate representatives, and/or
representatives of the party's insurer:
Appeared as required by L.R. 16-15.5(b).
L] Did not appear as required by L.R. 16-15.5(b).
L] Plaintiff or plaintiff's representative failed to appear.
L] Defendant or defendant's representative failed to appear.
[] Other:

3, Did the case settle?
L] Yes, fully, on (date).
L] Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
L] Yes, partially, and further facilitated discussions are not expected.
L] No, and further facilitated discussions are expected. (See No. 4 below.)
No, and further facilitated discussions are not expected.

 

 

 

4. If further facilitated discussions are expected, by what date will you check in with the parties?
Dated: October 5, 2020 /s/ Michael Karagozian
Signature of Mediator

The Mediator must electronically file original document in CM/ Michael Karagozian
ECF using one of four choices under "Civil => Other Filings => Name of Mediator (print)
ADR/Mediation Documents => Mediation Report (ADR-3).”

 

 

ADR-03 (10/19) MEDIATION REPORT Page lof 1
